DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 10/21/2019.  Claims 52-71 are pending in the case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al. (hereinafter McCoy, US 2015/0310539).
In regards to independent claim 52, McCoy teaches a wearable apparatus, the wearable apparatus comprising: 
a wearable image sensor configured to capture a plurality of images from an environment of a user (McCoy, [0041], “are imaged by the CAP device 14 and in particular a camera 16 within the CAP device 14 which has a field of view indicated by the subtended solid angle 22. The camera 16 may attempt to analyze the entire image within its field of view 22, or a detection zone may be defined within the field of view as described below”); and 
at least one processor programmed to (McCoy, [0139]): 
determine from at least one of the plurality of images a presence of two differing objects indicated by the user (McCoy, [0042], “One way of detecting objects is through 
perform a look up of the two differing objects to ascertain identities of the two differing objects (McCoy, [0041], “Objects in the field of view or the detection zone may be analyzed against a database of objects to identify the objects and the identification used to enable the retrieval of additional information about the objects”); 
perform a look up of descriptive information about the two differing objects (McCoy, [0041], “identification used to enable the retrieval of additional information about the objects. For example, an item may be identified and a SKU or barcode discovered, which may then be used to search for additional information about the item”); 
compare the descriptive information about the two differing objects (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”); and 
cause a display of the information about the comparing of the two differing objects in a manner permitting the user to ascertain differences between the two differing objects (McCoy, [0121], “example, as shown in FIG. 17 (A), an image 476 may be displayed of nutritional data and/or ingredients in a particular selected item”).
In regards to dependent claim 53, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is 
In regards to dependent claim 54, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is triggered based on the two differing objects being pointed at by the user (McCoy, [0013], “The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 55, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is triggered based on receiving an input from the user (McCoy, [0013], “The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 56, McCoy teaches the wearable apparatus of claim 55, wherein the input from the user includes a voice command (McCoy, [0001], [0013], “These interactions are generally facilitated by keyboard and mouse commands, pressing buttons generated on touchscreen displays, as well as in some cases by voice commands,” “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object. The indication may be received using analysis of the received image. The indication may be received from a user interface on which a user has indicated the object. The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 57, McCoy teaches the wearable apparatus of claim 55, wherein the input from the user includes a depressed button (McCoy, [0001], [0013], “These interactions are 
In regards to dependent claim 58, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain the identities of the two differing objects includes undertaking Internet searches on at least one image of each of the differing objects (McCoy, [0047], “In these implementations, the image is received on the server, and the server performs the analyzing to determine the identity of the object or item”).
In regards to dependent claim 59, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of product reviews (McCoy, [0147], “wireless communication with external devices, e.g., to a market or other Internet server or other source of information about indicated or selected products, items, or other objects”).
In regards to dependent claim 60, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search in one or more social networks (McCoy, [0137], [0147], “The systems and methods may receive data identifying a particular user in a number of ways, so as to allow access to user lists, user profile information, or other data about the user as has been disclosed. For example, a user may enter their location, e.g., a store identity, on their mobile device. A user "check-in" on a social networking site may be similarly employed,”  “wireless communication with external devices, e.g., to a 
In regards to dependent claim 61, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of text identified on at least one of the two differing objects (McCoy, [0047], “The identity of the object or item may be assisted by analysis of the visualized SKU, barcode, or other item identifier, and data about the identity may be transmitted from the server to the mobile device”).
In regards to dependent claim 62, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of dietary information identified on at least one of the two differing objects (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”).
In regards to dependent claim 63, McCoy teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search to determine a price of at least one of the two differing objects (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”).
In regards to dependent claim 64, McCoy teaches the wearable apparatus of claim 52, wherein comparing the descriptive information about the two differing objects includes isolating common 
In regards to dependent claim 65, McCoy teaches the wearable apparatus of claim 52, wherein causing the display of the information about the comparing of the two differing objects includes transmitting the information about the comparing of the two differing objects to a mobile communications device (McCoy, [0043], “The mobile device 42 may also be employed to display information about items selected, e.g., on a user interface 54. In cases where the CAP device 14 does not support mobile communications, mobile communications may be afforded by this capability on the mobile device 42”).
In regards to dependent claim 66, McCoy teaches the wearable apparatus of claim 52, wherein the two differing objects are being held in at least one hand of the user (McCoy, [0013], “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object”).
Independent claim 67 is in the same context as claim 52; therefore it is rejected under similar rationale.
Dependent claim 68 is in the same context as claim 53; therefore it is rejected under similar rationale.
Dependent claim 69 is in the same context as claim 54; therefore it is rejected under similar rationale.
Dependent claim 70 is in the same context as claim 55; therefore it is rejected under similar rationale.
Dependent claim 71 is in the same context as claim 58; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171